Citation Nr: 0215808	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an earlier effective date, prior to June 
2, 1998, for the assignment of a compensable evaluation for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972 and from August 1973 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Portland, Oregon.

For reasons set forth below, the issue of entitlement to an 
earlier effective date for the assignment of a compensable 
evaluation for a left knee disorder will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's service-connected left knee disability is 
currently productive of mild impairment of that knee, as 
manifested by subjective complaints of pain on motion and 
reported inability to stand or walk for prolonged periods.

4.  The veteran's service-connected left knee disability 
results in a mild limitation of motion due to pain on motion 
and mild incoordination; the veteran's service-connected left 
knee disability does not result in any degree of impairment 
as measured by recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1-4.3, 4.6-4.7, 4.10, 4.40, 4.40, 4.59, 4.71a, Diagnostic 
Codes 5003, 5020, 5257, 5260 and 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-00.  Among other things, the new law enhances 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expands on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.    

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Generally, the regulations provide that 
they merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
July and October 1999 rating decisions, the August 2000 
statement of the case, and the July 2001 decision review 
officer's decision, the veteran was provided with the 
applicable law and regulations and given notice as to the 
evidence generally needed to substantiate his claim.  The 
veteran was afforded a thorough VA physical examination.  The 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
satisfied, as no evidence has been identified that has not 
been associated with the claims file.  Finally, the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Under diagnostic codes 5003 (Degenerative Arthritis) and 5020 
(Synovitis), disability will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of a specific joint 
or joints is noncompensable under the appropriate diagnostic 
code, however, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.

Diagnostic Code 5260 (Leg, limitation of flexion of) provides 
a noncompensable evaluation for flexion of the leg limited to 
60 degrees, a 10 percent rating for flexion limited to 45 
degrees, a 20 percent rating for flexion limited to 30 
degrees, and a 30 percent rating for flexion limited to 15 
degrees.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

As noted above, the regulations require that the evaluation 
of a disability of the musculoskeletal system must take into 
account the functional loss due to pain of the damaged part 
of the system.  38 C.F.R. Part 4, § 4.40.  The Court has held 
that ratings under Diagnostic Code 5257, which is not based 
on limitation of motion, are not subject to the provisions of 
38 C.F.R. §§ 4.40, 4.45.  Johnson v. Brown, 9 Vet. App. 8, 11 
(1996).

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or 5261 must at least meet the criteria 
for a zero percent rating. See VAOPGCPREC 9-98 and VAOPGCPREC 
23-97.   A separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98, supra.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).

C.  Evidence

The veteran sought outpatient care at VA Medical Center 
(VAMC) Portland in September 1998.  Amongst multiple 
complaints, the veteran reported left knee pain on weight 
bearing.  He did not indicate any knee swelling or loss of 
range of motion.  Physical examination of the left knee 
revealed no effusion in the knee or tenderness to palpation.  
There was no loss of range of motion.  The examination was 
negative for ligament instability; there was only subjective 
soreness on weight bearing.   In February 1999, the veteran 
returned for treatment.  His complaints pertaining to his 
left knee were pain in the medial area and aching even when 
he is not weight-bearing, e.g., lying in bed.  He reported 
that the longer he has discomfort, the more unstable his knee 
feels.  He stated that his knee occasionally buckles and the 
pain usually rotates from knee to knee.  Physical examination 
showed stable collateral and anterior cruciate ligaments in 
the left knee.  Meniscal maneuvers were stable.  Tenderness 
was noted along the medial epicondyle, but not at the 
anserine bursa.  The examination revealed no effusion or heat 
in the left knee.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in June 1999.  The veteran described his 
left knee pain as constant and moderate.  He reported 
experiencing some giving way of his knee, which results in 
falls; he also reported stiffness and joint noise.  He denied 
locking and was unaware of any swelling.  Examination of a 
left knee X-ray taken in February was interpreted to show a 
prominence of the medial tibial spine without degenerative 
joint disease.  Physical examination of the left knee 
revealed no obvious deformity or muscle atrophy.  There was 
no swelling and no tenderness over the knee at the time of 
the examination.  There was mild crepitus and a 
patellofemoral pop with range of motion, which was 0 to 130 
degrees.  McMurray's sign was negative.  Motor examination 
was 5/5 on the right and 4/5 on the left.  Anterior drawer 
sign was negative and no other ligamentous laxity was noted.  

The veteran sought outpatient treatment at VAMC Portland in 
December 1999.  The medical history noted the X-ray from 
February was negative for arthritis, but the examiner did 
interpret some soft tissue damage.  The veteran reported that 
his knee buckled on occasion, but never swelled or felt hot.  
The pain was diffuse, not focal.  Examination of the left 
knee showed no ligament instability.  Drawer sign, varus 
valgus maneuvers, and meniscal maneuvers were all negative.  
The patella was neither mobile and nor tender to palpation.  
There was no effusion or heat.  Range of motion demonstrated 
full flexion and extension was intact.  The veteran denied 
pain at that time.  The examiner concluded that there was 
some arthritis.
   
The veteran underwent an examination in Rheumatology in 
February 2000.  He described diffuse left knee pain with no 
specific medial component.  The pain was primarily mechanical 
and was present when he rose in the morning then progressed 
through the day, reaching its maximum severity in the 
evening.  He disclosed occasional night pain and popping 
sounds.  The veteran did not describe any morning stiffness, 
locking, clicking or giving way.  He denied any swelling of 
the knee.  He indicated that he is able to walk a quarter-
mile comfortably and a mile with moderate discomfort.  
Physical examination showed the veteran walked with a 
slightly antalgic, somewhat bowlegged gait, particularly on 
the left.  He did not localize his pain to the medial joint 
line of the knee.  Range of motion of the left knee was 
normal with mild crepitus, particularly patellofemoral 
crepitus.  There was no synovitis or effusion or instability.  
Stress maneuvers of the left knee were negative.  Forced 
valgus of the knee did not decrease pain.  X-rays of the 
knees were interpreted as normal by the radiologist, but the 
examining physician opined that the X-rays clearly showed 
medial joint space narrowing and subchondral sclerosis 
compatible with grade 1-2 osteoarthritis.

The veteran indicated in May 2000 that his knee complaints 
were status quo.  In August 2000, the veteran indicated to 
the Social Work Service that he was unsure whether he would 
be able to return to work.  He stated that he believed with 
his back condition, as well as his carpal tunnel syndrome, he 
would have difficulty continuing work at his present job 
laying phone systems.  The notes do not indicate any mention 
of his left knee disorder.
 
The veteran testified in a personal hearing at the RO in 
February 2001.  The testimony indicates as follows:

The veteran has pain in his left knee and it swells every day 
or every other day.  He receives treatment at the VA medical 
center (VAMC) in Salem.  (Transcript (T.) at p. 1).  He 
visits the VAMC every three to four months.  (T. at p. 3).  
His knee interferes with his work as a technician, which 
involves installing wiring.  While working, he has to bend 
and stoop on his knees all day.  He has had a brace between 
four and six months, which he wears two to three times per 
week.  (T. at p. 2).  The veteran's knees are very stiff and 
very hard at times.  After standing at least a half-hour, 
they really start bothering him.  Medication helps him to 
maintain a full day's work most of the time.  He feels weak 
to the point where the left knee feels like it is going to 
give out and he actually catches himself.  (T. at p. 3).  The 
pain in the left knee is "severe" and "agonizing;" it will 
not go away.  He cannot sleep at night.  (T. at p. 5).

The veteran underwent a VA C&P physical examination in April 
2001.  He had current complaints of pain on a daily basis and 
swelling on occasion in the left knee.  He reported morning 
stiffness, crepitation, and popping.  He denied locking of 
the left knee, but indicated some catching and collapsing of 
the knee.  He stated that stairs are painful to ascend.  The 
veteran disclosed that his range of motion is generally 
reduced and flare-ups of pain occur without experiencing any 
additional loss, but he reported that there is increased 
incoordination secondary to limping and diminished endurance 
secondary to pain.  Physical examination of the left knee 
revealed tenderness of the patellofemoral joints and the 
medial joint space.  There was 2+ crepitation on range of 
motion, which was 0-125 degrees.  There was no lateral or 
medial instability; there was no anterior or posterior 
instability.  Quadriceps muscles were equal.  The examiner 
concluded that an additional 15-20 degrees reduction of 
motion would be expected during flare-ups of pain.  
Additionally, the examiner would expect mild to moderate 
alteration in the veteran's coordination secondary to limping 
while walking and a moderate decrease in endurance secondary 
to pain.

A lay statement from R.H., dated in May 2001, indicates that 
the veteran has difficulties accessing crawl spaces and 
performing his normal job duties that require him to crawl, 
climb, stoop, or stand for long periods of time.  R.H. stated 
that the problems stem from weakness and soreness in several 
parts of the body, including the veteran's left knee. 

II.  Analysis

A review of the record demonstrates that the veteran had a 
definite diagnosis of chronic synovitis in his left knee in 
June 1999, but there was no synovitis when examined more 
recently in December 1999.  Examiners have also differed on 
whether the veteran's X-rays show degenerative arthritis.  
The examining physician in the Rheumatology interpreted the 
February 1999 X-ray to show medial joint space narrowing and 
subchondral sclerosis compatible with grade 1-2 
osteoarthritis, while the radiologist found the X-ray to be 
normal.  The examining physician in General Medicine 
interpreted the same X-ray to show no arthritis; however, he 
concluded after physical examination that the veteran had 
arthritis in the left knee.  The Board finds the 
interpretation of the physician in Rheumatology to be more 
persuasive due to the examiner's concentration in 
rheumatology and his clear and specific interpretation of 
abnormalities on the X-ray.    

Examinations have consistently failed to confirm the 
veteran's subjective complaints of instability.  Drawer sign 
was consistently negative, as well as various maneuvers of 
the ligaments of the knee.  In the absence of objective 
evidence that shows dislocation or instability and in light 
of the X-ray evidence of arthritis, the Board finds that the 
most appropriate diagnostic code in the instant case is 
Diagnostic Code 5003 (Degenerative Arthritis).

Using the December 1999 interpretation of the February 1999 
left knee X-ray, the veteran would have no less than a 10 
percent evaluation for his service-connected left knee 
disorder.  However, degenerative arthritis must also be 
evaluated based on any loss or limitation of motion in the 
joint.  Examinations have repeatedly demonstrated a slight 
limitation of flexion.  Upon examination, range of motion in 
flexion was more often than not, full (140 degrees) or 
normal.  See 38 C.F.R. § 4.71a, Plate II (2001).  On the most 
recent examination the veteran demonstrated flexion to 125 
degrees, which is the greatest limitation of record.  The 
examiner indicated that flare-ups of pain would limit motion 
by an additional 15 to 20 degrees.  As such, the veteran's 
flexion would be limited by approximately 35 degrees or to 
105 degrees of flexion, which is noncompensable under 
Diagnostic Code 5260.  Under the diagnostic code, limitation 
of flexion must be to 45 degrees to be evaluated at 10 
percent.  Examinations have shown absolutely no limitation in 
extension of the left leg.  Accordingly, the veteran's 
service connected left knee disorder would also be 
noncompensable under Diagnostic Code 5261 (Leg, limitation of 
extension of).  

The Board finds that the veteran cannot be compensated under 
both Diagnostic Codes 5257 and 5003 because objective 
evidence shows that he has no recurrent subluxation or 
lateral instability of any degree.  Pain on motion is 
indicated by history.  This, in the April 2001 examiner's 
opinion, results in an additional limitation of no greater 
than 20 degrees.  The degree of limitation of motion in the 
left leg, taking pain on motion and incoordination into 
account, results in no greater than a mild disability. 

The Board cannot conclude that the disability picture as to 
the veteran's left knee disorder is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b) (2001).  While records suggest other disabilities 
that have impacted on the veteran's employment, the record 
does not reflect any recent or frequent hospital care, and 
any interference in the veteran's employment due to his left 
knee disorder that is beyond the average impairment of 
earning capacity contemplated by the regular schedular 
criteria.  Consequently, a higher rating on an extraschedular 
basis is not warranted.

Accordingly, the veteran's service connected left knee 
disorder is evaluated as no greater than 20 percent 
disabling.


ORDER

Entitlement to an increased evaluation for a left knee 
disorder in excess of 20 percent is denied.


REMAND

The veteran filed a claim for an increased evaluation for 
service connected left knee disorder in June 1999.  The RO 
denied the claim by rating decision dated in July 1999.  
Subsequently, the veteran completed the appellate process by 
filing a timely notice of disagreement in July 1999 and 
substantive appeal in September 2000, which was forwarded to 
the Board after an August 2000 Statement of the Case.  
Following a personal hearing at the RO in February 2001, the 
Decision Review Officer (DRO) granted an increase to 20 
percent.  The veteran submitted a Statement in Support of 
Claim, expressing disagreement with the effective date of the 
increase, June 2, 1998.  The Board construes this statement 
as a Notice of Disagreement as to the DRO's determination on 
the issue of an effective date for the increase to 
20 percent.   When there has been an initial RO adjudication 
of a claim and a Notice of Disagreement as to the decision, 
the claimant is entitled to a statement of the case, and the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Consequently, the Board finds that in view of the 
timely notice of disagreement filed by the appellant in July 
2001, as to the issue of entitlement to an earlier effective 
date for the increased evaluation for the service-connected 
left knee disorder, the Board is required to remand this 
claim for issuance of an appropriate statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



